DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 and 7/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #17277951 received on 3/19/2021. Claims 1-15 are amended. Claims 1-15 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowenthal (US 20150248603 A1; cited by Applicant IDS).
Regarding claim 1, Lowenthal discloses (Fig. 1) a security label using printed LEDs comprising: a Light emitting device for optically reproducing a coded information (¶56), with a plurality of optical components (¶50), each of the components being configured to emit light (¶50), and the combination of light being emitted by the optical components provides a coded information (¶56), wherein the optical components are configured such that the optical components emit light when excited or pumped with light from an external light source (¶64 - The phosphor or QDs are energized by the blue LED light or an external blue or UV source).  
Regarding claim 2, Lowenthal discloses the apparatus of claim 1 above and further discloses wherein the optical components each comprise at least one optical converter layer or at least one quantum dot (¶64).
Regarding claim 3, Lowenthal discloses the apparatus of claim 1 above and further discloses wherein the optical components each comprise an optoelectronic component (¶50).
Regarding claim 4, Lowenthal discloses the apparatus of claim 3 above and further discloses wherein the light emitting device comprises a control unit which is configured to control the optoelectronic components (¶62).
Regarding claim 7, Lowenthal discloses the apparatus of claim 3 above and further discloses wherein the optoelectronic components are configured in such that they are excited by light (¶64).
Regarding claim 8, Lowenthal discloses the apparatus of claim 3 above and further discloses wherein the light emitting device comprises at least two electrical contact elements for applying a supply voltage (¶40).
Regarding claim 9, Lowenthal discloses the apparatus of claim 1 above and further discloses wherein the coded information results from the arrangement of the optical components and/or the distances between the optical components (¶64
Regarding claim 10, Lowenthal discloses the apparatus of claim 1 above and further discloses a system for optically reproducing a coded information with a power supply device for supplying power to the light emitting device (¶60-¶62, ¶64 - the detector 38 includes UV light emitters 50 that illuminate the surface of the label 10).
Regarding claim 11, Lowenthal discloses the apparatus of claim 10 above and further discloses wherein the power supply device is configured to emit light having a predetermined wavelength or wavelengths in a predetermined range (¶64 - UV; UV is a range of wavelengths).
Regarding claim 12, Lowenthal discloses the apparatus of claim 10 above and further discloses wherein the system comprises a reading device for recording the light emitted by the light emitting device (¶60).
Regarding claim 13, Lowenthal discloses the apparatus of claim 10 above and further discloses wherein the system comprises a decoding device for decoding the coded information (¶65).
Regarding claim 14, Lowenthal discloses a method for operating a light emitting device for optically reproducing a coded information according to claim 1, wherein the optical components emit light and the light emitted by the optical components is recorded by means of a reading device (¶60, ¶64).
Regarding claim 15, Lowenthal discloses the method of claim 14 above and further discloses wherein the coded information is decoded based on the light emitted from the optical components and recorded by the reading device (¶60, ¶64-¶65).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a light emitting device for optically reproducing a coded information, with a plurality of optical components, each of the components being configured to emit light, and the combination of light being emitted by the optical components provides a coded information, wherein the optical components are configured such that the optical components emit light when excited or pumped with light from an external light source, wherein the optical components each comprise an optoelectronic component, wherein the light emitting device comprises at least one photodiode configured to convert light into an electric current that serves to supply power to the optoelectronic components (claims 1, 3, and 5).  
Hurley et al. (US 20170265258 A1) discloses an apparatus with a single photodiode for each LED array (¶68), however the photodiode is not for powering the LED, rather for verifying the wavelength output by the LED.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TOAN C LY/Primary Examiner, Art Unit 2887